DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,499,701 (Cai et al.) in view of ‘Basics of woven fabrics’ (Basics hereafter).
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by or in the alternative
Regarding claim 1 and claim 14, ‘701 discloses: an automated weaving apparatus responsive to a file of weaving instructions, the file of weaving instructions including commands for directing heddles of a plurality of warp fibers from a creel of fibers having independent delivery rates, a method for single pass weaving of weaving preparation: arranging different required raw material color yarn, hot melt silk and stretch yarn at a main color opening yarn feeding orifice, a match color opening yarn feeding orifice and a stretch yarn feeding orifice according to vamp patterns and process requirements, loading written program into a vamp machine, inputting corresponding parameters by an operating platform…(par. 8, detailed description)” and “As shown in FIG. 1, a one-piece-vamp manufacture method…(par. 7, detailed description).”  This citation does disclose an automated device with instructions on file/computer program for implementing a single weaving pass method for forming a footwear device.  Further, commands for heddles, warp fibers from creel, and delivery rates are inherent parameters of a weaving process and would inherently be included in weaving control parameter.  Even further, these recitations are in the preambles of instant claims 1 and 14, as such they are not active recited steps of the method.
Regarding claimed steps in claim 1:
drawing a plurality of warp fibers from a creel (this is an inherent step of the weaving process of ‘701);
extending each fiber of the plurality of warp fibers through a respective heddle of a plurality of heddles, each heddle disposable in a vertical direction independently of the (this is an inherent step of the weaving process of ‘701) ;
drawing a weft yarn across the plurality of warp fibers in a directions substantially perpendicular to the warp fibers, the warp fibers defining a weave plane, the weft yarn drawing a continuous weft fiber in a pass across the warp fibers (this is an inherent step of the weaving process of ‘701);
generating a plurality of portions, each of the portions based on a woven area of a finished 3 dimensional structure (this is an inherent step of the weaving process of ‘701 and shown clearly in figs. 1 and 2);
joining each of the plurality of portions to at least one other of the plurality of portions by a tie-down/linking yarn, the linking yarn configured to join portions at a non-planar juncture (this is an inherent step of the weaving process of ‘701 and shown clearly in figs. 1 and 2; ‘adjacent portions’ being joined by warp and weft yarns that function as ‘linking yarns’ and ‘tie downs’; ‘701 further does disclose stitching the sections as well which would also form ‘tie-downs’);
accumulating the generated portions from accumulation of weft yarn passes across drawn warp fibers based on the weaving instructions, accumulation of the portions including orienting warp fibers along a z-axis normal to the weave plane (this is an inherent step of the weaving process of ‘701, the woven fabric in fig. 1 inherently includes warp fibers that have a z-axis dimension created by the undulations of the weaving process known as crimp); 
and
(this is an inherent step of the weaving process of ‘701, ‘adjacent portions’ being joined by warp and weft yarns that function as ‘linking yarns’ and ‘701 does further disclose stitching the sections, stitches are ‘vertical tie-downs’ and would provide ‘linking function’ as well).
‘701 does not disclose the weft insertion as performed by shuttle insertion. 
Shuttle type weft insertion must certainly be conceded by all parties as common, well known, weft insertion method used for weaving fabrics for at least the last 300 years as indigenous peoples used shuttle type weaving to form woven fabrics.
Further, ‘Basics’ is cited as it teaches common weaving types and teaches shuttle weaving as a common, well-known weft insertion method for forming fabrics as desired.
Therefore it would have been obvious to one of ordinary skill in the weaving arts at the time of filing the invention to modify the weaving method taught/disclosed by ‘701 to use shuttle type weft insertion as shuttle weaving is clearly taught and known as a widely known and commonly used weft insertion technique in the weaving arts.
Regarding claim 2, fig. 2 clearly discloses: the plurality of portions define a shoe structure adapted to envelop a human extremity.
Regarding claim 3, figs. 1 and 2 clearly and inherently disclose: portions include sole, toe, heel, tongue, bottom right upper, bottom left upper, top right upper, top left upper.  

Regarding claim 5, ‘701 discloses: the warp fibers are defined by fibers emanating from the creel drawn in a direction defined by the longitudinal direction of the shoe structure, the weft fibers defined by shuttle drawn fibers perpendicular to the warp fibers on the weaving plane, and linking yarns defined by warp fibers and weft fibers having a vertical component based on movement of the heddles (this is an inherent step/result of the weaving process of ‘701).
Regarding claim 6, ‘701 discloses: each heddle controls a corresponding warp fiber passing through an eye in the heddle, each heddle operable for a raised position or a lowered position during each pass of the shuttle, the position defining whether the weft passes above or below the controlled warp fiber during the respective pass (this is an inherent step/result of the weaving process of ‘701). 
Regarding claim 7, ‘701 discloses: arranging the heddles into groups, each group of heddles defining a layer including a subset of the warp fibers based on the warp fibers controlled by the respective heddle, the heddles in the group being controlled together as a unit such that shuttle passes either above or below all the warp fibers in in the group (this is an inherent step/result of the weaving process of ‘701).
Regarding claim 8, ‘701 discloses: defining a plurality of the linking yarns, each linking yarn extending on an axis normal to a warp plane and between a plurality of layers, the linking yarn having a component along an axis normal to the plane defined by the warp fibers (figs. 1 and 2 clearly show shoe portions attached by warp and weft yarns which are ‘linking yarns’ that inherently have crimp/vertical dimension and ‘701 further discloses stitching which do function as ‘linking yarns’ also inherently having vertical dimension).
Regarding claim 9, ‘701 discloses: each heddle has an elevated position and a rest position such that each warp fiber corresponding to the heddles in a particular group share the same of a rest position and an elevated position at any time, and the linking yams define a weft fiber extending to another layer resulting in the defined weft fiber attaining a vertical component (this is an inherent step/result of the weaving process of ‘701).
Regarding claim 10, ‘701 discloses: accumulation of the portions defining the shoe structure results from a single weaving pass including the plurality of creel fibers and shuttle passes (this is an inherent step/result of the weaving process of ‘701 which is disclosed as a one-piece manufacturing method).
	Regarding claim 11, ‘701 in view of “Basics” teaches: the shuttle draws an individual, continuous weft fiber across the warp fibers during generation of each of the joined portions defining the shoe structure (this is an inherent result of the combined teaching of weaving with a shuttle weft insertion, if the individual weft yarn was not ‘continuous’ the structure would not be completed as shown in figs. 1 and 2).
	Regarding claims 12 and 13, ‘701 discloses: selectively severing warp from creel and weft fibers between the portions for forming the non-planar junctions/3-d shapes and separations based on a shape of the human extremity (inherent from figs. 1 and 2 for forming the openings also ‘701 states, “manually removing the starting opening yarn and the scrap thread 9 at the starting opening 16 (par. 11, detailed description)”).
	The weaving steps referred to as inherent by the examiner if not conceded can also alternatively be considered common, obvious and widely known/used steps in modern weaving systems.  The ‘Basics’ reference teaches, the common well known steps of modern weaving systems which include the claimed steps in claims 5-7, 9, and 11.
	Therefore it would have been obvious to one of ordinary skill in the weaving arts to modify the weaving method instructions/program of ‘701 to further include common, well-known, widely used weaving steps as taught by ‘Basics’ to result in an automated/computer programmed loom for weaving a desired woven fabric in an automated manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various weaving references have been attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732